

[logo.jpg]


(Working Capital Line of Credit)
 
LOAN AND SECURITY AGREEMENT
 
This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of September 10,
2010 (the “Effective Date”) is among (a) SILICON VALLEY BANK, a California
corporation (“Bank”), with its principal place of business at 3003 Tasman Drive,
Santa Clara, California 95054 with a loan production office located at 535 Fifth
Avenue, 27th Floor, New York, New York 10017 (FAX 212-688-5994), and (b)
INTERCLICK, INC., a Delaware corporation (“interCLICK”), with its principal
place of business at 11 West 19th Street, 10th Floor, New York, New York 10011
(FAX 646-558-1225), and DESKTOP ACQUISITION SUB, INC., a Delaware corporation
(“Desktop”), with its principal place of business at 11 West 19th Street, 10th
Floor, New York, New York 10011 (FAX 646-558-1225) (interCLICK and Desktop are
hereinafter jointly and severally, individually and collectively, referred to as
“Borrower”), and provides the terms on which Bank shall lend to Borrower, and
Borrower shall repay Bank.  The parties agree as follows:
 
1            ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  The term
“financial statements” includes the notes and schedules.  The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document.  Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13.  All other terms contained in
this Agreement, unless otherwise indicated, shall have the meanings provided by
the Code, to the extent such terms are defined therein.
 
2            LOAN AND TERMS OF PAYMENT
 
2.1         Promise to Pay.  Borrower hereby unconditionally promises to pay
Bank the unpaid principal amount of all Credit Extensions hereunder with all
interest, fees and finance charges due thereon as and when due in accordance
with this Agreement.
 
2.1.1      Financing of Accounts.
 
(a)          Availability.
 
(i)           Subject to the terms of this Agreement and provided that Borrower
is not Streamline Facility Eligible, Borrower may request that Bank finance
specific Eligible Accounts.  Bank may, in its good faith business discretion,
finance such Eligible Accounts by extending credit to Borrower in an amount
equal to the result of the Advance Rate multiplied by the face amount of the
Eligible Account.  Bank may, in its sole discretion, change the percentage of
the Advance Rate for a particular Eligible Account on a case by case basis.
 
(ii)           Subject to the terms of this Agreement and provided that Borrower
is Streamline Facility Eligible, Borrower may request that Bank finance Eligible
Accounts on an aggregate basis (the “Aggregate Eligible Accounts”).  Bank may,
in its good faith business discretion, finance Aggregate Eligible Accounts by
extending credit to Borrower in an amount equal to the result of the Advance
Rate multiplied by the face amount of the Aggregate Eligible Accounts.  Bank
may, in its sole discretion, change the percentage of the Advance Rate or
Borrowing Base for the Aggregate Eligible Accounts on a case by case basis.
 
(iii)           Any extension of credit made pursuant to the terms of
subsections (i) or (ii) above shall hereinafter be referred to as an “Advance”,
and, collectively, the “Advances”.  When Bank makes an Advance, the Eligible
Account or the Aggregate Eligible Accounts each become a separate “Financed
Receivable”.
 
 

--------------------------------------------------------------------------------

 

(b)          Maximum Advances; Sublimit.
 
(i)           The aggregate face amount of all Financed Receivables outstanding
at any time may not exceed the Facility Amount.  In addition and notwithstanding
the foregoing, (A) the aggregate amount of Advances outstanding at any time may
not exceed Fifteen Million Dollars ($15,000,000.00), and (B) while Borrower is
Streamline Facility Eligible, the aggregate amount of (1) Advances outstanding
hereunder, plus (2) the Dollar Equivalent amount of outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve) issued pursuant to Section 2.1.2, plus (3) the FX Reduction
Amount, plus (4) the sum of amounts utilized for Cash Management Services
pursuant to Section 2.1.4, may not exceed at any time the Availability Amount.
 
(ii)           The sum of (A) the aggregate amount of the Dollar Equivalent
amount of outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit and any Letter of Credit Reserve) issued pursuant to Section
2.1.2, plus (B) the FX Reduction Amount, plus (C) the sum of amounts utilized
for Cash Management Services pursuant to Section 2.1.4, may not exceed One
Million Five Hundred Thousand Dollars ($1,500,000.00) at any time.
 
(iii)           If, at any time, amounts outstanding exceed the amounts set
forth in this Section 2.1.1(b), Borrower shall immediately pay to Bank in cash
such excess amount, and Borrower hereby irrevocably authorizes Bank to debit any
of its accounts maintained with Bank or any of Bank’s Affiliates in connection
therewith.
 
(c)          Borrowing Procedure.  Borrower will deliver an Advance Request and
Invoice Transmittal in the form attached hereto as Exhibit C signed by a
Responsible Officer for each Credit Extension it requests, accompanied by (i) an
accounts receivable aging and a Borrowing Base Certificate in the form attached
hereto as Exhibit D, with respect to requests for Credit Extensions while
Borrower is Streamline Facility Eligible, or (ii) invoices, with respect to
requests for Credit Extensions while Borrower is not Streamline Facility
Eligible.  Bank may rely on information set forth in or provided with the
Advance Request and Invoice Transmittal.  In addition, upon Bank’s request,
Borrower shall deliver to Bank any contracts, purchase orders, or other
underlying supporting documentation with respect to any Eligible Account or
Aggregate Eligible Accounts.
 
(d)          Credit Quality; Confirmations.  Bank may, at its option, conduct a
credit check of the Account Debtor for each Account requested by Borrower for
financing hereunder in order to approve any such Account Debtor’s credit before
agreeing to finance such Account.  Bank may also verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts (including confirmations of Borrower’s representations in Section
5.3) by means of mail, telephone or otherwise, either in the name of Borrower or
Bank from time to time in its sole discretion; provided, however, prior to the
occurrence and continuance of an Event of Default, Bank will notify Borrower
prior to making any direct contact with Borrower ’s Account Debtors.
 
(e)          Accounts Notification/Collection.  Bank may notify any Person owing
Borrower money of Bank’s security interest in the funds and verify and/or
collect the amount of the Account, provided, however, prior to the occurrence
and continuance of an Event of Default, Bank will notify Borrower prior to
making any direct contact with Borrower’s Account Debtors.
 
(f)          Early Termination.  This Agreement may be terminated prior to the
Maturity Date as follows: (i) by Borrower, effective three Business Days after
written notice of termination is given to Bank; or (ii) by Bank at any time
after the occurrence of an Event of Default, without notice, effective
immediately.  If this Agreement is terminated (A) by Bank in accordance with
clause (ii) in the foregoing sentence, or (B) by Borrower for any reason,
Borrower shall pay to Bank a termination fee in an amount equal to (1) on or
prior to the Anniversary Date, Three Hundred Thousand Dollars ($300,000.00), and
(2) after the Anniversary Date, One Hundred Fifty Thousand Dollars ($150,000.00)
(the “Early Termination Fee”).  The Early Termination Fee shall be due and
payable on the effective date of such termination and thereafter shall bear
interest at a rate equal to the highest rate applicable to any of the
Obligations.  Notwithstanding the foregoing, Bank agrees to waive the Early
Termination Fee if Bank agrees to refinance and redocument this Agreement under
another division of Bank (in its sole and exclusive discretion) prior to the
Maturity Date.
 
 
2

--------------------------------------------------------------------------------

 

(g)          Maturity.  This Agreement shall terminate and all Obligations
outstanding hereunder shall be immediately due and payable on the Maturity Date.
 
(h)          Suspension of Credit Extensions.  Borrower’s ability to request
that Bank make Credit Extensions hereunder will terminate if, in Bank’s sole
discretion, there has been a material adverse change in the general affairs,
results of operation, condition (financial or otherwise) or the prospect of
repayment of the Obligations, or there has been any material adverse deviation
by Borrower from the most recent business plan of Borrower presented to and
accepted by Bank prior to the execution of this Agreement.
 
(i)           End of Streamline Facility Eligible Status.  On any day that
Borrower ceases to be Streamline Facility Eligible, (i) all outstanding Advances
made based on Aggregate Eligible Accounts shall be immediately due and payable,
together with all Finance Charges accrued thereon, and (ii) all amounts
outstanding and/or utilized pursuant to Sections 2.1.2, 2.1.3 and 2.1.4 shall
immediately be cash secured pursuant to the terms of Sections 2.1.2, 2.1.3
and/or 2.1.4, as applicable.  Provided no Event of Default then exists hereunder
and subject to the terms of this Agreement, Bank may, in its good faith business
discretion, refinance the outstanding principal amount of the Advances with new
Advances made based on specific Eligible Accounts (in accordance with this
Agreement, including, without limitation, Section 2.1.1 hereof).  In connection
with same, Borrower shall deliver to Bank an Advance Request and Invoice
Transmittal in the form attached hereto as Exhibit C containing detailed invoice
reporting, signed by a Responsible Officer together with a current accounts
receivable aging and a copy of each invoice, all in accordance with Section
6.2(h) hereof and Bank, in its good faith business discretion, may finance same
(in accordance with this Agreement, including, without limitation, Section 2.1.1
hereof) and each Eligible Account financed shall thereafter be deemed to be a
Financed Receivable for purposes of this Agreement.  If, following such
determination, the outstanding principal amount of the Obligations in connection
with Advances made pursuant to Section 2.1.1 exceeds the amount of Advances Bank
has made based on specific Eligible Accounts, Borrower shall immediately pay to
Bank the excess and, in connection with same, hereby irrevocably authorizes Bank
to debit any account of Borrower maintained by Borrower with Bank or any of
Bank’s Affiliates for the amount of such excess.
 
(j)           Commencement of Streamline Facility Eligible Status.  On any day
that Borrower becomes Streamline Facility Eligible, all outstanding Advances
made based on Eligible Accounts shall be immediately due and payable, together
with all Finance Charges and Collateral Handling Fees accrued thereon.  Provided
no Event of Default then exists hereunder and subject to the terms of this
Agreement, Bank may, in its good faith business discretion, refinance such
Advances with new Advances made based on Aggregate Eligible Accounts (in
accordance with this Agreement, including, without limitation, Section 2.1.1
hereof).  In connection with such request, Borrower shall deliver to Bank (i) an
Advance Request and Invoice Transmittal in the form attached hereto as Exhibit C
containing a current accounts receivable aging, and (ii) a Borrowing Base
Certificate in the form attached hereto as Exhibit D, and Bank may, in its good
faith business discretion, refinance the outstanding principal amount of such
Advances with new Advances made based on Aggregate Eligible Accounts (in
accordance with this Agreement, including, without limitation, Section 2.1.1
hereof) and the Aggregate Eligible Accounts financed shall thereafter be deemed
to be a Financed Receivable for purposes of this Agreement.  If, following such
determination, the outstanding principal amount of the Obligations in connection
with Advances made pursuant to Section 2.1.1 exceeds the amount of Advances Bank
has made based on Aggregate Eligible Accounts, Borrower shall immediately pay to
Bank the excess and, in connection with same, hereby irrevocably authorizes Bank
to debit any account of Borrower maintained by Borrower with Bank or any of
Bank’s Affiliates for the amount of such excess.
 
 
3

--------------------------------------------------------------------------------

 

2.1.2      Letters of Credit.
 
(a)           For so long as Borrower is Streamline Facility Eligible, upon
Borrower’s request, Bank may, in its good faith business discretion, issue or
have issued Letters of Credit denominated in Dollars or a Foreign Currency for
Borrower’s account.  The aggregate Dollar Equivalent amount of outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letters of Credit Reserve) may not exceed the amounts set forth in Section
2.1.1(b) above.  Any such aggregate amounts utilized hereunder shall reduce the
amount otherwise available for Credit Extensions hereunder.  If, on the Maturity
Date, and immediately when Borrower is no longer Streamline Facility Eligible,
there are any outstanding Letters of Credit, then on such date Borrower shall
provide to Bank cash collateral in an amount equal to (i) with respect to
Letters of Credit denominated in Dollars, one hundred and five percent (105.0%),
and (ii) with respect to Letters of Credit denominated in a currency other than
Dollars, one hundred ten percent (110.0%), of the Dollar Equivalent amount of
all such Letters of Credit plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment), to secure all of the Obligations relating to such Letters of Credit. 
All Letters of Credit shall be in form and substance acceptable to Bank in its
sole discretion and shall be subject to the terms and conditions of Bank’s
standard Application and Letter of Credit Agreement (the “Letter of Credit
Application”).  Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request.  Borrower
further agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guaranteed by Bank and opened for Borrower’s account or
by Bank’s interpretations of any Letters of Credit issued by Bank for Borrower’s
account, and Borrower understands and agrees that Bank shall not be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto, except for errors or
mistakes directly resulting from Bank’s gross negligence or willful misconduct.
 
(b)           The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.
 
(c)           Borrower may request that Bank issue a Letter of Credit payable in
a Foreign Currency.  If a demand for payment is made under any such Letters of
Credit, Bank shall treat such demand as an Advance to Borrower of the equivalent
of the amount thereof (plus fees and charges in connection therewith such as
wire, cable, SWIFT or similar charges) in Dollars at the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.
 
(d)           To guard against fluctuations in currency exchange rates, upon the
issuance of any Letters of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) in an amount equal to ten
percent (10.0%) of the Dollar Equivalent amount of such Letters of Credit.  The
amount of the Letter of Credit Reserve may be adjusted by Bank from time to time
to account for fluctuations in the exchange rate.  While Borrower is Streamline
Facility Eligible, the availability of funds under Section 2.1.1 shall be
reduced by the amount of such Letter of Credit Reserve for as long as such
Letters of Credit remain outstanding.
 
(e)           Borrower shall pay Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, including, without limitation, a
letter of credit fee of two percent (2.0%) per annum of the Dollar Equivalent of
the face amount of each Letter of Credit issued, upon the issuance of such
Letter of Credit, on each anniversary of the issuance during the term of such
Letter of Credit, and upon the renewal of such Letter of Credit by Bank.
 
2.1.3      Foreign Exchange Sublimit.  For so long as Borrower is Streamline
Facility Eligible, upon Borrower’s request, Borrower may use a portion of its
availability hereunder (which amount is set forth in Section 2.1.1(b)) to enter
into foreign exchange contracts with Bank under which Borrower commits to
purchase from or sell to Bank a specific amount of Foreign Currency (each, a “FX
Forward Contract”) on a specified date (the “Settlement Date”).  FX Forward
Contracts shall have a Settlement Date of at least one (1) FX Business Day after
the contract date and shall be subject to a reserve of ten percent (10.0%) of
each outstanding FX Forward Contract.  The amount otherwise available for Credit
Extensions hereunder shall be reduced by an amount equal to ten percent (10.0%)
of each outstanding FX Forward Contract (the “FX Reduction Amount”).  Any
amounts needed to fully reimburse Bank for any amounts not paid by Borrower in
connection with FX Forward Contracts will be treated as Advances made based on
Aggregate Eligible Accounts and will accrue interest at the interest rate
applicable to Advances made based upon Aggregate Eligible Accounts.  If, on the
Maturity Date, and immediately when Borrower is no longer Streamline Facility
Eligible, there are any outstanding FX Forward Contracts, then on such date
Borrower shall provide to Bank cash collateral in an amount consistent with
Bank’s current foreign exchange contracts policies to secure all of the
Obligations relating to such FX Forward Contracts.
 
 
4

--------------------------------------------------------------------------------

 

2.1.4      Cash Management Services Sublimit.  For so long as Borrower is
Streamline Facility Eligible, upon Borrower’s request, Bank may, in its good
faith business discretion, permit Borrower to use a portion of its availability
hereunder (which amount is set forth in Section 2.1.1(b)) for Bank’s cash
management services, which may include merchant services, direct deposit of
payroll, business credit card, and check cashing services identified in Bank’s
various cash management services agreements (collectively, the “Cash Management
Services”).  Any amounts Bank pays on behalf of Borrower for any Cash Management
Services shall reduce the amount otherwise available for Credit Extensions
hereunder.  If, on the Maturity Date, and immediately when Borrower is no longer
Streamline Facility Eligible, there are any outstanding Cash Management
Services, then on such date Borrower shall provide to Bank cash collateral in an
amount consistent with Bank’s current cash management services policies to
secure all of the Obligations relating to such Cash Management Services.
 
2.2          Collections, Finance Charges, Remittances and Fees.  The
Obligations shall be subject to the following fees and Finance Charges.  Unpaid
fees and Finance Charges may, in Bank’s discretion, accrue interest and fees as
described in Section 9.2 hereof.
 
2.2.1      Collections.  Collections will be credited to the Financed Receivable
Balance for such Financed Receivable, but if there is an Event of Default, Bank
may apply Collections to the Obligations in any order it chooses.  If Bank
receives a payment for both a Financed Receivable and a non-Financed Receivable,
the funds will first be applied to the Financed Receivable and, if there is no
Event of Default then existing, the excess will be remitted to Borrower, subject
to Section 2.2.7.
 
2.2.2      Facility Fee.  A fully earned, non-refundable facility fee of One
Hundred Twelve Thousand Five Hundred Dollars ($112,500.00) is earned as of the
Effective Date, and is due and payable as follows: (a) Seventy Five Thousand
Dollars ($75,000.00) is due and payable on the Effective Date, and (b) Thirty
Seven Thousand Five Hundred Dollars ($37,500.00) is due and payable upon the
earlier to occur of (i) the Anniversary Date, (ii) the occurrence of an Event of
Default, or (iii) the early termination of this Agreement (the “Facility Fee”).
 
2.2.3      Finance Charges.  In computing Finance Charges on the Obligations
under this Agreement, all Collections received by Bank shall be deemed applied
by Bank on account of the Obligations (a) with respect to Financed Receivables
based upon Eligible Accounts, three (3) Business Days after receipt of such
Collections, and (b) with respect to Financed Receivables based upon Aggregate
Eligible Accounts, on the day of receipt of such Collections.  Borrower will pay
a finance charge (the “Finance Charge”) on the Financed Receivable Balance or
Account Balance (as applicable) which is equal to the Applicable Rate divided by
360 multiplied by the number of days each such Financed Receivable is
outstanding multiplied by (a) with respect to Financed Receivables based on
Eligible Accounts, the outstanding Financed Receivable Balance, and (b) with
respect to Financed Receivables based on Aggregate Eligible Accounts, the
outstanding Account Balance.  Except as otherwise provided in Section 2.1.1(i),
Section 2.1.1(j) and/or Section 2.3.1(b)(i), the Finance Charge is payable when
the Advance made based on such Financed Receivable is payable in accordance with
Section 2.3 hereof.  After an Event of Default, the Applicable Rate will
increase an additional five percent (5.0%) per annum effective immediately upon
the occurrence of such Event of Default.
 
2.2.4      Collateral Handling Fee.  With respect to Financed Receivables based
upon Eligible Accounts, Borrower will pay to Bank a collateral handling fee
equal to 0.15% per month of the Financed Receivable Balance for each such
Financed Receivable outstanding based upon a 360 day year (the “Collateral
Handling Fee”).  This fee is charged on a daily basis which is equal to the
Collateral Handling Fee divided by 30, multiplied by the number of days each
such Financed Receivable is outstanding, multiplied by the outstanding Financed
Receivable Balance.  Except as otherwise provided in Section 2.1.1(j), the
Collateral Handling Fee is payable when the Advance made based on such Financed
Receivable is payable in accordance with Section 2.3 hereof.  In computing
Collateral Handling Fees under this Agreement, all Collections received by Bank
shall be deemed applied by Bank on account of Obligations three (3) Business
Days after receipt of the Collections.  After an Event of Default, the
Collateral Handling Fee will increase an additional 0.50% effective immediately
upon such Event of Default.


2.2.5      Accounting.  After each Reconciliation Period, Bank will provide an
accounting of the transactions for that Reconciliation Period, including the
amount of all Financed Receivables, all Collections, Adjustments, Finance
Charges, Collateral Handling Fee, and the Facility Fee.  If Borrower does not
object to the accounting in writing within sixty (60) days it shall be
considered accurate.  All Finance Charges and other interest and fees are
calculated on the basis of a 360 day year and actual days elapsed.
 
 
5

--------------------------------------------------------------------------------

 

2.2.6      Deductions.  Bank may deduct fees, Finance Charges, Advances which
become due pursuant to Section 2.3, and other amounts due pursuant to this
Agreement from any Credit Extensions made or Collections received by Bank.
 
2.2.7      Lockbox; Account Collection Services.
 
(a)          As and when directed by Bank from time to time, at Bank’s option
and at the sole and exclusive discretion of Bank (regardless of whether an Event
of Default has occurred), Borrower shall direct each Account Debtor (and each
depository institution where proceeds of Accounts are on deposit) to remit
payments with respect to the Accounts to a lockbox account established with Bank
or to wire transfer payments to a cash collateral account that Bank controls
(collectively, the “Lockbox”).  It will be considered an immediate Event of
Default if the Lockbox is not set-up and operational on the Effective Date.
 
(b)          For any time at which such Lockbox is not established, the proceeds
of the Accounts shall be paid by the Account Debtors to an address consented to
by Bank.  Upon receipt by Borrower of such proceeds, Borrower shall immediately
transfer and deliver same to Bank, along with a detailed cash receipts journal.
 
(c)           Provided no Event of Default exists or an event that with notice
or lapse of time will be an Event of Default, within three (3) days of receipt
of any amounts by Bank (whether in the Lockbox, directly from Borrower, or
otherwise), Bank will turn over to Borrower the proceeds of the Accounts other
than Collections with respect to Financed Receivables based upon Eligible
Accounts and the amount of Collections in excess of the amounts for which Bank
has made an Advance to Borrower based upon Eligible Accounts, less any amounts
due to Bank, such as the Finance Charge, the Facility Fee, payments due to Bank,
other fees and expenses, or otherwise; provided, however, Bank may hold such
excess amount and the proceeds of  any Accounts (whether Financed Receivables or
non-Financed Receivables) as a reserve until the end of the applicable
Reconciliation Period if Bank, in its discretion, determines that other Financed
Receivable(s) may no longer qualify as an Eligible Account or Aggregate Eligible
Accounts at any time prior to the end of the subject Reconciliation Period.
 
(d)          This Section 2.2.7 does not impose any affirmative duty on Bank to
perform any act other than as specifically set forth herein.  All Accounts and
the proceeds thereof are Collateral and if an Event of Default occurs, Bank may
apply the proceeds of such Accounts to the Obligations.
 
2.2.8      Bank Expenses.  Borrower shall pay all Bank Expenses (including
reasonable attorneys’ fees and expenses for documentation and negotiation of
this Agreement) incurred through and after the Effective Date, when due.
 
2.2.9      Good Faith Deposit.  Borrower has paid to Bank a deposit of Fifty
Thousand Dollars ($50,000.00) (the “Good Faith Deposit”) to initiate Bank’s due
diligence review process.  Any portion of the Good Faith Deposit not utilized to
pay Bank Expenses will be applied to the Facility Fee.
 
2.3          Repayment of Obligations; Adjustments.
 
2.3.1      Repayment.
 
(a)           Borrower will repay each Advance made based upon a specific
Eligible Account on the earliest of: (i) the date on which payment is received
of the Financed Receivable with respect to which the Advance was made, (ii) the
date on which the Financed Receivable is no longer an Eligible Account, (iii)
the date on which any Adjustment is asserted to the Financed Receivable (but
only to the extent of the Adjustment if the Financed Receivable remains
otherwise an Eligible Account), (iv) the date on which there is a breach of any
warranty or representation set forth in Section 5.3, or a breach of any covenant
in this Agreement, (v) as required pursuant to Section 2.1.1(j), or (vi) the
Maturity Date (including any early termination).  Each payment will also include
all accrued Finance Charges and Collateral Handling Fees with respect to such
Advance and all other amounts then due and payable hereunder.
 
(b)           With respect to each Advance made based upon Aggregate Eligible
Accounts:
 
 
6

--------------------------------------------------------------------------------

 

(i)           Borrower shall pay to Bank, on the first day of each
Reconciliation Period, all accrued Finance Charges on the Advances made based
upon the Aggregate Eligible Accounts; and
 
(ii)           Borrower will pay the principal amount of the Advances made based
upon Aggregate Eligible Accounts on the earliest of: (A) the date on which the
aggregate amount of outstanding Advances, plus the Dollar Equivalent amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) issued pursuant to Section 2.1.2, plus
the FX Reduction Amount, plus the sum of amounts utilized for Cash Management
Services pursuant to Section 2.1.4, exceeds the Availability Amount (but only up
to the amount exceeding the Availability Amount), (B) the Maturity Date
(including any early termination), or (C) as required pursuant to Section
2.1.1(i).  Each payment will also include all accrued Finance Charges with
respect to such Advance and all other amounts then due and payable hereunder.
 
2.3.2      Repayment on Event of Default.  When there is an Event of Default,
Borrower will, if Bank demands (or, upon the occurrence of an Event of Default
under Section 8.5, immediately without notice or demand from Bank) repay all of
the Credit Extensions.  The demand may, at Bank’s option, include any or all
Credit Extensions, and all accrued Finance Charges, the Early Termination Fee,
Collateral Handling Fee, the unpaid portion of the Facility Fee, attorneys’ and
professional fees, court costs and expenses, and any other Obligations.
 
2.3.3      Debit of Accounts.  Bank may debit any of Borrower’s deposit accounts
for payments or any amounts Borrower owes Bank hereunder.  Bank shall promptly
notify Borrower when it debits Borrower’s accounts.  These debits shall not
constitute a set-off.
 
2.3.4      Adjustments.  If, at any time during the term of this Agreement, any
Account Debtor asserts an Adjustment, Borrower issues a credit memorandum, or
any of the representations and warranties in Section 5.3 or covenants in this
Agreement are no longer true in all material respects, Borrower will promptly
advise Bank.
 
2.4         Power of Attorney.  Borrower irrevocably appoints Bank and its
successors and assigns as attorney-in-fact and authorizes Bank, to: (a)
following the occurrence of an Event of Default, (i) sell, assign, transfer,
pledge, compromise, or discharge all or any part of the Financed Receivables;
(ii) demand, collect, sue, and give releases to any Account Debtor for monies
due and compromise, prosecute, or defend any action, claim, case or proceeding
about the Financed Receivables, including filing a claim or voting a claim in
any bankruptcy case in Bank’s or Borrower’s name, as Bank chooses; and (iii)
prepare, file and sign Borrower’s name on any notice, claim, assignment, demand,
draft, or notice of or satisfaction of lien or mechanics’ lien or similar
document; and (b) regardless of whether there has been an Event of Default, (i)
notify all Account Debtors to pay Bank directly, provided, however, prior to the
occurrence  and continuance of an Event of Default, Bank will notify Borrower
prior to making any direct contact with an Account Debtor of Borrower; (ii)
receive, open, and dispose of mail addressed to Borrower, provided, however,
that as long as an Event of Default does not then exist, such actions with
respect to clause (ii) may only be taken in connection with the Lockbox; (iii)
endorse Borrower’s name on checks or other instruments (to the extent necessary
to pay amounts owed pursuant to this Agreement); and (iv) execute on Borrower’s
behalf any instruments, documents, financing statements to perfect Bank’s
interests in the Financed Receivables and Collateral and do all acts and things
necessary or expedient, as determined solely and exclusively by Bank, to protect
or  preserve Bank’s rights and remedies under this Agreement, as directed by
Bank.
 
3            CONDITIONS OF LOANS
 
3.1        Conditions Precedent to Initial Credit Extension.  Bank’s agreement
to make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:
 
(a)         a certificate of the Secretary of interCLICK with respect to
certificate of incorporation, bylaws, incumbency and resolutions authorizing the
execution and delivery of this Agreement and the Loan Documents;
 
 
7

--------------------------------------------------------------------------------

 

(b)         a certificate of the Secretary of Desktop with respect to
certificate of incorporation, bylaws, incumbency and resolutions authorizing the
execution and delivery of this Agreement and the Loan Documents;
 
(c)         a Perfection Certificate by each Borrower;
 
(d)         a legal opinion of Borrower’s counsel (authority/enforceability), in
form and substance reasonably acceptable to Bank;
 
(e)         evidence satisfactory to Bank that the insurance policies required
by Section 6.4 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank;
 
(f)          duly executed original signature to a payoff letter from Crestmark;
 
(g)         evidence that (i) the Liens securing Indebtedness owed by Borrower
to Crestmark will be terminated and (ii) the documents and/or filings evidencing
the perfection of such Liens, including without limitation any financing
statements and/or control agreements, have or will, concurrently with the
initial Credit Extension, be terminated;
 
(h)         payment of the fees and Bank Expenses then due and payable;
 
(i)          Certificates of Foreign Qualification (New York, and others, if
applicable);
 
(j)          long form Certificates of Good Standing/Legal Existence (Delaware);
and
 
(k)         such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.
 
3.2        Conditions Precedent to all Credit Extensions.  Bank’s agreement to
make each Credit Extension, including the initial Credit Extension, is subject
to the following:
 
(a)         receipt of the Advance Request and Invoice Transmittal;
 
(b)         Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1(d); and
 
(c)         each of the representations and warranties in Section 5 shall be
true on the date of the Advance Request and Invoice Transmittal and on the
effective date of each Credit Extension and no Event of Default shall have
occurred and be continuing, or result from the Credit Extension.  Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true.
 
4            CREATION OF SECURITY INTEREST
 
4.1        Grant of Security Interest.  Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations and the
performance of each of Borrower’s duties under the Loan Documents, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein shall be a first priority security interest in
the Collateral (subject only to Permitted Liens that are permitted to have
superior priority over Bank’s Liens).  If Borrower shall at any time, acquire a
commercial tort claim, Borrower shall promptly notify Bank in a writing signed
by Borrower of the general details thereof and grant to Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
Bank.
 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and at such time
this Agreement has been terminated, Bank shall, at Borrower’s sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to Borrower.
 
 
8

--------------------------------------------------------------------------------

 

4.2        Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.  Any such financing statements may indicate the Collateral as
“all assets of the Debtor” or words of similar effect, or as being of an equal
or lesser scope, or with greater detail, all in Bank’s discretion.  Upon
Borrower’s reasonable request, Bank will provide Borrower with copies of any
financing statements filed by pursuant to this Section 4.2.
 
5            REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
5.1        Due Organization and Authorization.  Borrower and each of its
Subsidiaries are duly existing and in good standing as Registered Organizations
in their respective jurisdictions of formation and are qualified and licensed to
do business and are in good standing in any jurisdiction in which the conduct of
their respective business or ownership of property requires that they be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower’s business.  In connection with this
Agreement, Borrower has delivered to Bank completed certificates signed by
Borrower (the “Perfection Certificate”).  Borrower represents and warrants to
Bank that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).  If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.
 
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could have a material adverse effect on Borrower’s business.
 
5.2        Collateral.  Borrower has good title to, has rights in, and the power
to transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any, described in the Perfection Certificate delivered to Bank in
connection herewith, or of which Borrower has given Bank notice and taken such
actions as are necessary to give Bank a perfected security interest therein. The
Accounts are bona fide, existing obligations of the Account Debtors.  All
Inventory is in all material respects of good and marketable quality, free from
material defects.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2. 
In the event that Borrower, after the date hereof, intends to store or otherwise
deliver any portion of the Collateral to a bailee, then Borrower will first
receive the written consent of Bank and such bailee must execute and deliver a
bailee agreement in form and substance satisfactory to Bank in its sole
discretion.
 
 
9

--------------------------------------------------------------------------------

 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license or other agreement with respect to which
Borrower is the licensee (a) that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property, or (b) for which a default under or termination of could
interfere with Bank’s right to sell any Collateral.  Without prior consent from
Bank, Borrower shall not enter into, or become bound by, any such license or
agreement which is reasonably likely to have a material impact on Borrower’s
business or financial condition.  Borrower shall take such steps as Bank
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for all such licenses or contract rights to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such license or
agreement, whether now existing or entered into in the future.
 
5.3        Financed Receivables.  Borrower represents and warrants for each
Financed Receivable:
 
(a)          Such Financed Receivable is an Eligible Account;
 
(b)         Borrower is the owner of and has the legal right to sell, transfer,
assign and encumber such Financed Receivable;
 
(c)          The correct amount is on the Advance Request and Invoice
Transmittal and is not disputed;
 
(d)         Payment is not contingent on any obligation or contract and Borrower
has fulfilled all its obligations as of the Advance Request and Invoice
Transmittal date;
 
(e)          Such Financed Receivable is based on an actual sale and delivery of
goods and/or services rendered, is due to Borrower, is not in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;
 
(f)          There are no defenses, offsets, counterclaims or agreements for
which the Account Debtor may claim any deduction or discount;
 
(g)         Borrower reasonably believes no Account Debtor is insolvent or
subject to any Insolvency Proceedings;
 
(h)         Borrower has not filed or had filed against it Insolvency
Proceedings and does not anticipate any filing;
 
(i)           Bank has the right to endorse and/or require Borrower to endorse
all payments received on Financed Receivables and all proceeds of Collateral;
and
 
(j)           No representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.
 
5.4        Litigation.  There are no actions or proceedings pending or, to the
knowledge of Borrower’s Responsible Officers, threatened in writing by or
against Borrower or any Subsidiary in which an adverse decision could reasonably
be expected to cause a Material Adverse Change.
 
5.5         No Material Deterioration in Financial Statements.  All consolidated
financial statements for Borrower and any Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.
 
 
10

--------------------------------------------------------------------------------

 

5.6        Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
 
5.7        Regulatory Compliance.  Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors).  Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005.  Borrower has complied in all
material respects with the Federal Fair Labor Standards Act.  Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to cause a Material Adverse Change.  None of Borrower’s or any
Subsidiary’s properties or assets have been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally.  Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Government Authorities that are necessary to continue
their respective businesses as currently conducted.
 
5.8        Subsidiaries.  Borrower does not own any stock, partnership interest
or other equity securities except for (a) Permitted Investments, and (b) the
stock that interCLICK owns as of the Effective Date in Desktop and Customer
Acquisition Network, Inc.
 
5.9        Tax Returns and Payments; Pension Contributions.  Borrower and each
Subsidiary have timely filed all required tax returns and reports, and Borrower
and each Subsidiary have timely paid all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each
Subsidiary.  Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Bank in writing of the commencement of, and any material development
in, the proceedings, and (c) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien”.  Borrower
is unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower.  Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
 
5.10      Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
 
6            AFFIRMATIVE COVENANTS
 
Borrower shall do all of the following:
 
6.1        Government Compliance.
 
(a)           Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations.  Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could have a material adverse effect on Borrower’s business.
 
 
11

--------------------------------------------------------------------------------

 

(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its property. 
Borrower shall promptly provide copies of any such obtained Governmental
Approvals to Bank.
 
6.2         Financial Statements, Reports, Certificates.
 
(a)           Deliver to Bank:  (i) as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated and consolidating balance sheet and income statement covering
Borrower’s and each of its Subsidiaries’ consolidated and consolidating
operations during the period certified by a Responsible Officer and in a form
acceptable to Bank; (ii) as soon as available, but no later than ninety
(90) days after the last day of Borrower’s fiscal year, audited consolidated
financial statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm reasonably acceptable to Bank; (iii) within five (5) days
of filing, copies of all statements, reports and notices made available to
Borrower’s security holders or to any holders of Subordinated Debt and all
reports on Form 10-K, 10-Q and 8-K filed with the Securities and Exchange
Commission; (iv) a prompt report of any legal actions pending or threatened
against Borrower or any Subsidiary that could result in damages or costs to
Borrower or any Subsidiary of One Hundred Thousand Dollars ($100,000.00) or
more; (v) as soon as available, but not later than sixty (60) days prior to the
last day of Borrower’s fiscal year, and contemporaneously with any updates
thereto, board-approved projections for the subsequent fiscal year; and
(vi) budgets, sales projections, operating plans or other financial information
reasonably requested by Bank.
 
(b)           Within thirty (30) days after the last day of each month, deliver
to Bank with the monthly financial statements a Compliance Certificate signed by
a Responsible Officer in the form of Exhibit B.
 
(c)           Allow Bank to audit Borrower’s Collateral, including, but not
limited to, Borrower’s Accounts at Borrower’s expense, upon reasonable notice to
Borrower and at reasonable times; provided, however, prior to the occurrence of
an Event of Default, Borrower shall be obligated to pay for not more than two
(2) audits per year.  Borrower hereby acknowledges that the first such audit
will be conducted within ninety (90) days after the Effective Date. The charge
for each such audit shall be Eight Hundred Fifty Dollars ($850.00) per person
per day (or such higher amount as shall represent Bank’s then-current standard
charge for the same), plus reasonable out-of-pocket expenses.  After the
occurrence of an Event of Default, Bank may audit Borrower’s Collateral,
including, but not limited to, Borrower’s Accounts at Borrower’s expense and at
Bank’s sole and exclusive discretion and without notification and authorization
from Borrower.
 
(d)           Upon Bank’s request, provide a written report respecting any
Financed Receivable, if payment of any Financed Receivable does not occur by its
due date and include the reasons for the delay.
 
(e)           Provide Bank with, as soon as available, but no later than (i) (A)
the first (1st) and fifteenth (15th) day of each Reconciliation Period while
Borrower is Streamline Facility Eligible, or (B) thirty (30) days following each
Reconciliation Period while Borrower is not Streamline Facility Eligible, an
aged listing of accounts receivable, in form acceptable to Bank, and (ii) thirty
(30) days following each Reconciliation Period, accounts payable by invoice
date, in form acceptable to Bank.
 
(f)            For each Reconciliation Period during which Borrower has Deferred
Revenue, provide Bank with, as soon as available, but no later than thirty (30)
days following each such Reconciliation Period, a Deferred Revenue report, in
form acceptable to Bank.
 
(g)           Immediately upon Borrower becoming Streamline Facility Eligible,
and thereafter until Borrower is no longer Streamline Facility Eligible, provide
Bank with, as soon as available, but no later than the first (1st) and fifteenth
(15th) day of each Reconciliation Period, a duly completed Borrowing Base
Certificate signed by a Responsible Officer.
 
(h)           Immediately upon Borrower ceasing to be Streamline Facility
Eligible, provide Bank with a current aging of Accounts and, to the extent not
previously delivered to Bank, a copy of the invoice for each Eligible Account
and an Advance Request and Invoice Transmittal with respect to each such
Account.
 
 
12

--------------------------------------------------------------------------------

 

6.3        Taxes.  Borrower shall make, and cause each Subsidiary to make,
timely payment of all federal, state, and local taxes or assessments (other than
taxes and assessments which Borrower is contesting in good faith, with adequate
reserves maintained in accordance with GAAP) and will deliver to Bank, on
demand, appropriate certificates attesting to such payments.
 
6.4        Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location, and
as Bank may reasonably request.  Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Bank.  All property policies
shall have a lender’s loss payable endorsement showing Bank as the sole lender
loss payee and waive subrogation against Bank, and all liability policies shall
show, or have endorsements showing, Bank as an additional insured.  All policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer must give Bank at least twenty (20) days notice before canceling,
amending, or declining to renew its policy.  At Bank’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy shall, at Bank’s option, be payable to Bank on
account of the Obligations.  If Borrower fails to obtain insurance as required
under this Section 6.4 or to pay any amount or furnish any required proof of
payment to third persons and Bank, Bank may make all or part of such payment or
obtain such insurance policies required in this Section 6.4, and take any action
under the policies Bank deems prudent.
 
6.5        Accounts.
 
(a)           To permit Bank to monitor Borrower’s financial performance and
condition, within sixty (60) days of the Effective Date and at all times
thereafter, Borrower, and all Borrower’s Subsidiaries, shall maintain Borrower’s
and such Subsidiaries’ depository and operating accounts and securities accounts
with Bank and Bank’s affiliates; provided, however, Borrower may maintain (i) an
account with Delaney Equity Group LLC so long as the only property maintained in
such account is the shares owned by interCLICK in Options Media Group, Inc., and
(ii) an account with Morgan Stanley Smith Barney so long as the aggregate amount
of cash and funds in such account does not exceed Seventy-Five Thousand Dollars
($75,000.00) at any time.
 
(b)           Borrower shall identify to Bank, in writing, any deposit or
securities account opened by Borrower with any institution other than Bank.  In
addition, for each such account that Borrower at any time opens or maintains,
Borrower shall, at Bank’s request and option, pursuant to an agreement in form
and substance acceptable to Bank, cause the depository bank or securities
intermediary to agree that such account is the collateral of Bank pursuant to
the terms hereunder, which control agreement may not be terminated without the
prior written consent of Bank.  The provisions of the previous sentence shall
not apply to deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrower’s
employees.
 
6.6        Inventory; Returns.  Keep all Inventory in good and marketable
condition, free from material defects.  Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Effective Date.  Borrower must promptly notify Bank of all returns,
recoveries, disputes and claims that involve more than One Hundred Thousand
Dollars ($100,000.00).
 
6.7        Financial Covenant – Adjusted Quick Ratio.  Borrower shall maintain
at all times, to be tested as of the last day of each month, an Adjusted Quick
Ratio of at least 1.0 to 1.0.
 
6.8        Protection of Intellectual Property Rights.  Borrower shall:  (a)
protect, defend and maintain the validity and enforceability of its intellectual
property; (b) promptly advise Bank in writing of material infringements of its
intellectual property; and (c) not allow any intellectual property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.
 
6.9        Litigation Cooperation.  From the date hereof and continuing through
the termination of this Agreement, make available to Bank, without expense to
Bank, Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
 
 
13

--------------------------------------------------------------------------------

 

6.10      Further Assurances.  Borrower shall execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s security interest in the Collateral or to effect the purposes of this
Agreement.
 
7            NEGATIVE COVENANTS
 
Borrower shall not do any of the following without Bank’s prior written consent:
 
7.1        Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively a “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers (a)
of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; and (c) in connection with Permitted Liens and Permitted Investments.
 
7.2        Changes in Business, Ownership, Management or Business Locations. 
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto,
enter into any transaction or series of related transactions in which the
stockholders of Borrower who were not stockholders immediately prior to the
first such transaction own more than fifty percent (50.0%) of the voting stock
of Borrower immediately after giving effect to such transaction or related
series of such transactions (other than by the sale of Borrower’s equity
securities in a public offering or to venture capital investors so long as
Borrower identifies to Bank the venture capital investors prior to the closing
of the investment), or suffer the resignation or departure of any Key Person and
not hire a replacement reasonably acceptable to Bank for such Key Person within
ninety (90) days of such Key Person’s resignation or departure.  Borrower shall
not, without at least thirty (30) days prior written notice to Bank: (a)
relocate its chief executive office, or add any new offices or business
locations, including warehouses  (unless such new offices or business locations
contain less than Five Thousand Dollars ($5,000.00) in Borrower’s assets or
property), or (b) change its jurisdiction of organization, or (c) change its
organizational structure or type, or (d) change its legal name, or (e) change
any organizational number (if any) assigned by its jurisdiction of organization.
 
7.3        Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.
 
7.4        Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
7.5        Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
intellectual property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.
 
7.6        Distributions; Investments.  (a) Directly or indirectly acquire or
own any Person, or make any Investment in any Person, other than Permitted
Investments, or permit any of its Subsidiaries to do so; or (b) pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock.
 
7.7        Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
 
7.8        Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or (b)
amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to Bank.
 
 
14

--------------------------------------------------------------------------------

 

7.9        Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, each as defined in
ERISA, to occur; fail to comply with the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower’s business, or permit any
of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
 
8            EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1        Payment Default.  Borrower fails to pay any of the Obligations when
due;
 
8.2        Covenant Default. Borrower fails or neglects to perform any
obligation in Section 6 or violates any covenant in Section 7 or fails or
neglects to perform, keep, or observe any other material term, provision,
condition, covenant or agreement contained in this Agreement, any Loan Documents
and as to any default under such other term, provision, condition, covenant or
agreement that can be cured, has failed to cure the default within ten (10) days
after the occurrence thereof; provided, however, grace and cure periods provided
under this Section 8.2 shall not apply to financial covenants or any other
covenants that are required to be satisfied, completed or tested by a date
certain;
 
8.3        Material Adverse Change.  A Material Adverse Change occurs;
 
8.4        Attachment; Levy; Restraint on Business.  (a) (i) The service of
process seeking to attach, by trustee or similar process, any funds of Borrower
or of any entity under control of Borrower (including a Subsidiary) on deposit
with Bank or any Bank Affiliate, or (ii) a notice of lien, levy, or assessment
is filed against any of Borrower’s assets by any government agency, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; or (b) (i) any material portion of Borrower’s assets
is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower from
conducting any part of its business;
 
8.5        Insolvency.  (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while any of the conditions described in clause (a) exist and/or
until any Insolvency Proceeding is dismissed);
 
8.6        Other Agreements.  If there is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of One Hundred Thousand Dollars
($100,000.00) or that could result in a Material Adverse Change;
 
8.7        Judgments.  One or more judgments, orders, or decrees for the payment
of money in an amount, individually or in the aggregate, of at least One Hundred
Thousand Dollars ($100,000.00) (not covered by independent third-party insurance
as to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower and shall remain unsatisfied, unvacated, or unstayed
for a period of ten (10) days after the entry thereof (provided that no Credit
Extensions will be made prior to the satisfaction, vacation, or stay of such
judgment, order, or decree);
 
 
15

--------------------------------------------------------------------------------

 
 
8.8        Misrepresentations.  Borrower or any Person acting for Borrower makes
any representation, warranty, or other statement now or later  in this
Agreement, any Loan Document or in writing delivered to Bank or to induce Bank
to enter this Agreement or any Loan Document, and such representation, warranty,
or other statement is incorrect in any material respect when made; or
 
8.9        Subordinated Debt.  A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination
agreement, intercreditor agreement, or other similar agreement with Bank, or any
creditor that has signed such an agreement with Bank breaches any terms of the
agreement.
 
9           BANK’S RIGHTS AND REMEDIES
 
9.1        Rights and Remedies.  When an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following:
 
(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
 
(b)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
 
(c)           demand that Borrower (i) deposits cash with Bank in an amount
equal to the aggregate amount of any letters of credit (including, without
limitation, Letters of Credit) remaining undrawn, as collateral security for the
repayment of any future drawings under such letters of credit, and Borrower
shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter
of credit fees scheduled to be paid or payable over the remaining term of any
letters of credit (including, without limitation, Letters of Credit);
 
(d)           terminate any FX Forward Contracts;
 
(e)           settle or adjust disputes and claims directly with Account Debtors
for amounts, on terms and in any order that Bank considers advisable and notify
any Person owing Borrower money of Bank’s security interest in such funds and
verify the amount of such account.  Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;
 
(f)           make any payments and do any acts it considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower shall
assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred.  Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
 
(g)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
 
(h)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;
 
(i)           place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any control agreement or similar agreements providing
control of any Collateral;
 
(j)           demand and receive possession of Borrower’s Books; and

 
16

--------------------------------------------------------------------------------

 

(k)           exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
 
9.2         Protective Payments.  If Borrower fails to obtain insurance called
for by Section 6.4 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or by any other
Loan Document, Bank may obtain such insurance or make such payment, and all
amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest applicable rate, and secured by the
Collateral.  Bank will make reasonable effort to provide Borrower with notice of
Bank obtaining such insurance at the time it is obtained or within a reasonable
time thereafter. No payments by Bank are deemed an agreement to make similar
payments in the future or Bank’s waiver of any Event of Default.
 
9.3         Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices regarding the safekeeping of Collateral in
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.
 
9.4         Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. 
No waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given.  Bank’s rights and remedies under this Agreement and the
other Loan Documents are cumulative.  Bank has all rights and remedies provided
under the Code, by law, or in equity.  Bank’s exercise of one right or remedy is
not an election, and Bank’s waiver of any Event of Default is not a continuing
waiver.  Bank’s delay in exercising any remedy is not a waiver, election, or
acquiescence.
 
9.5         Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.
 
10         NOTICES
 
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number provided at the beginning of this Agreement. 
Bank or Borrower may change its address or facsimile number by giving the other
party written notice thereof in accordance with the terms of this Section 10.
 
11         CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
 
New York law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in New York; provided, however, that if for any
reason Bank cannot avail itself of such courts in the State of New York,
Borrower accepts jurisdiction of the courts and venue in Santa Clara County,
California.  Notwithstanding the foregoing, nothing in this Agreement shall be
deemed to operate to preclude Bank from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Bank.  Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth at the beginning of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

 
17

--------------------------------------------------------------------------------

 
 
BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
12        GENERAL PROVISIONS
 
12.1      Successors and Assigns.  This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent which may be granted or withheld in Bank’s discretion.  Bank has
the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits under this Agreement, the Loan Documents
or any related agreement.
 
12.2      Indemnification.  Borrower agrees to indemnify, defend, and hold Bank
and its officers, directors, employees, agents, attorneys or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by such Indemnified Person from, following, or arising from
transactions between Bank and Borrower (including reasonable attorneys’ fees and
expenses), except for Claims and/or losses directly caused by such Indemnified
Person’s gross negligence or willful misconduct.
 
12.3      Right of Set-Off.  Borrower hereby grants to Bank, a lien, security
interest and right of setoff as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.4      Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.5      Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.6      Correction of Loan Documents.  Bank may correct patent errors and fill
in any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.
 
12.7      Amendments in Writing; Integration.  All amendments to this Agreement
must be in writing signed by both Bank and Borrower.  This Agreement and the
Loan Documents represent the entire agreement about this subject matter, and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.
 
12.8      Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.

 
18

--------------------------------------------------------------------------------

 
 
12.9      Borrower Liability. Either Borrower may, acting singly, request Credit
Extensions hereunder.  Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be obligated to repay all
Credit Extensions made hereunder, regardless of which Borrower actually receives
said Credit Extension, as if each Borrower hereunder directly received all
Credit Extensions.  Notwithstanding any other provision of this Agreement or
other related document, each Borrower irrevocably waives all rights that it may
have at law or in equity (including, without limitation, any law subrogating
Borrower to the rights of Bank under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by  Borrower with respect to the Obligations in connection
with this Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 12.9 shall
be null and void.  If any payment is made to a Borrower in contravention of this
Section 12.9, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.
 
Each Borrower waives any suretyship defenses available to it under the Code or
any other applicable law.  Each Borrower waives any right to require Bank to:
(a) proceed against any Borrower or any other person; (b) proceed against or
exhaust any security; or (c) pursue any other remedy.  Bank may exercise or not
exercise any right or remedy it has against any Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability.
 
12.10    Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied.  The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.
 
12.11    Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; (e) as Bank considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein.  Confidential information does not include
information that either: (i) is in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank (but not through Bank’s disclosure); or (ii) is disclosed to Bank by a
third party, if Bank does not know that the third party is prohibited from
disclosing the information.
 
Bank may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Bank does not disclose Borrower’s identity or the
identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement.  The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.


13        DEFINITIONS
 
13.1      Definitions.  In this Agreement:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Balance” is the aggregate outstanding amount of all Advances made based
upon Aggregate Eligible Accounts.

 
19

--------------------------------------------------------------------------------

 
 
“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.
 
“Adjusted Quick Ratio” is the ratio of (a) Quick Assets to (b) Current
Liabilities minus the current portion of Deferred Revenue of interCLICK and its
Subsidiaries (including Desktop) on a consolidated basis.
 
“Adjustments” are all discounts, allowances, returns, disputes, counterclaims,
offsets, defenses, rights of recoupment, rights of return, warranty claims, or
short payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.
 
“Advance” is defined in Section 2.1.1.
 
“Advance Rate” is eighty percent (80.0%), net of any offsets related to each
specific Account Debtor, including, without limitation, Deferred Revenue, or
such other percentage as Bank establishes under Section 2.1.1.
 
“Advance Request and Invoice Transmittal” shows Eligible Accounts and/or
Aggregate Eligible Accounts, which Bank may finance, and (a) with respect to
requests for Advances based upon Eligible Accounts, includes the Account
Debtor’s name, address, invoice amount, invoice date and invoice number, (b)
with respect to requests for Advances based upon Aggregate Eligible Accounts,
includes (i) the Account Debtor’s name, address, invoice amount, invoice date
and invoice number, (ii) the current outstanding amount of Advances made based
upon Aggregate Eligible Accounts and (iii) the Availability Amount, and (c) with
respect to requests for Credit Extensions made pursuant to Sections 2.1.2, 2.1.3
and/or 2.1.4, includes (i) the type of Credit Extension requested and (ii) the
requested amount of such Credit Extension.
 
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
 
“Aggregate Eligible Accounts” is defined in Section 2.1.1.
 
“Anniversary Date” is the date that is one (1) year from the Effective Date.
 
“Applicable Rate” is a per annum rate equal to the Prime Rate plus two and
one-half of one percent (2.50%).
 
“Availability Amount” is the lesser of (a) Fifteen Million Dollars
($15,000,000.00), and (b) the Borrowing Base.
 
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
documented reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Borrowing Base” is eighty percent (80.0%) (or such other percentage as Bank
establishes under Section 2.1.1) multiplied by Borrower’s Aggregate Eligible
Accounts (net of any offsets related to each specific Account Debtor, including,
without limitation, Deferred Revenue).
 
“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit D.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
 
20

--------------------------------------------------------------------------------

 
 
“Cash Management Services” is defined in Section 2.1.4.
 
“Claims” are defined in Section 12.2.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of New York, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Collateral Handling Fee” is defined in Section 2.2.4.
 
“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables.
 
“Compliance Certificate” is attached as Exhibit B.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
 
“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, or any other extension of credit by Bank
for Borrower’s benefit.
 
“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year (but excluding all intercompany and intracompany
liabilities payable between interCLICK and its Subsidiaries (including
Desktop)).
 
“Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
 
“Early Termination Fee” is defined in Section 2.1.1.
 
“Effective Date” is defined in the preamble of this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3,
have been, at the option of Bank, confirmed in accordance with Section 2.1.1(d),
and are due and owing from Account Debtors deemed creditworthy by Bank in its
sole discretion.  Without limiting the fact that the determination of which
Accounts are eligible hereunder is a matter of Bank discretion in each instance,
Eligible Accounts shall not include the following Accounts (which listing may be
amended or changed in Bank’s discretion with notice to Borrower):
 
(a)           Accounts that the Account Debtor has not paid within one hundred
twenty (120) days of invoice date regardless of invoice payment period terms,
unless otherwise approved by Bank in writing on a case-by-case basis in its sole
discretion;
 
(b)           Accounts owing from an Account Debtor which does not have its
principal place of business in the United States or Canada, unless otherwise
approved by Bank in writing on a case-by-case basis in its sole discretion;
 
(c)           Accounts billed and/or payable outside of the United States,
unless otherwise approved by Bank in writing on a case-by-case basis in its sole
discretion;
 
(d)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;
 
(e)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;
 
(f)           Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
 
(g)           Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
 
(h)           Accounts owing from an Account Debtor that has not been invoiced
or where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings);
 
(i)            Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);
 
(j)            Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);
 
(k)           Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;
 
(l)            Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);
 
(m)          Accounts for which the Account Debtor has not been invoiced;
 
(n)           Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower’s business;
 
 
22

--------------------------------------------------------------------------------

 
 
(o)           Accounts subject to chargebacks or other payment deductions taken
by an Account Debtor (but only to the extent the chargeback is determined
invalid and subsequently collected by Borrower);
 
(p)           Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue);
 
(q)           Accounts owing from an Account Debtor, fifty percent (50.0%) or
more of whose Accounts have not been paid within one hundred twenty (120) days
of invoice date, unless otherwise approved by Bank in writing on a case-by-case
basis in its sole discretion;
 
(r)           Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business; and
 
(s)           Accounts for which Bank in its good faith business judgment
determines collection to be doubtful.
 
“Equipment” is all “ equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Events of Default” are set forth in Section 8.
 
“Facility Amount” is Eighteen Million Seven Hundred Fifty Thousand Dollars
($18,750,000.00).
 
“Facility Fee” is defined in Section 2.2.2.
 
“Finance Charges” is defined in Section 2.2.3.
 
“Financed Receivables” are all those Eligible Accounts and Aggregate Eligible
Accounts, including their proceeds which Bank finances and makes an Advance, as
set forth in Section 2.1.1.  A Financed Receivable stops being a Financed
Receivable (but remains Collateral) when the Advance made for the Financed
Receivable has been fully paid.
 
“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.
 
“Foreign Currency” means lawful money of a country other than the United States.
 
“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.
 
“FX Forward Contract” is defined in Section 2.1.3.
 
“FX Reduction Amount” is defined in Section 2.1.3.
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“Good Faith Deposit” is defined in Section 2.2.9.
 
 
23

--------------------------------------------------------------------------------

 
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.
 
“Indemnified Person” is defined in Section 12.2.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
 
“Key Person” is either of the Chief Executive Officer or Chief Financial Officer
of Borrower.
 
“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.
 
“Letter of Credit Application” is defined in Section 2.1.2(a).
 
“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any subordination agreements, any note, or notes or guaranties executed by
Borrower or any guarantor, and any other present or future agreement between
Borrower and any guarantor and/or for the benefit of Bank in connection with
this Agreement, all as amended, restated, or otherwise modified.
 
“Lockbox” is defined in Section 2.2.7.
 
“Material Adverse Change” is: (a) a material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; (c) a material impairment of the
prospect of repayment of any portion of the Obligations; or (d) Bank determines,
based upon information available to it and in its reasonable judgment, that
there is a substantial likelihood that Borrower shall fail to comply with one or
more of the financial covenants in Section 6 during the next succeeding
financial reporting period.
 
“Maturity Date” is 728 days from the Effective Date.
 
 
24

--------------------------------------------------------------------------------

 
 
“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Permitted Indebtedness” is:
 
(a)           Borrower’s indebtedness to Bank under this Agreement or the Loan
Documents;
 
(b)           Subordinated Debt;
 
(c)           Indebtedness to trade creditors incurred in the ordinary course of
business; and
 
(d)           Indebtedness secured by Permitted Liens.
 
“Permitted Investments” are: (i)  marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (ii) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., (iii) Bank’s
certificates of deposit issued maturing no more than 1 year after issue, (iv)
investments in interCLICK’s Subsidiaries existing as of the Effective Date which
are described on the Perfection Certificate (but specifically excluding any
investments in any Subsidiaries on or at any time after the Effective Date), (v)
interCLICK’s ownership of 7,043,585 shares of Options Media Group, Inc. (which
shares are owned as of the Effective Date) (but specifically excluding any
investments in such entity on or at any time after the Effective Date), and (vi)
any other investments administered through Bank.
 
“Permitted Liens” are:
 
(a)           Liens arising under this Agreement or other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s security interests;
 
(c)           Purchase money Liens securing no more than One Hundred Thousand
Dollars ($100,000.00) in the aggregate amount outstanding  (i) on equipment
acquired or held by Borrower incurred for financing the acquisition of the
equipment, or (ii) existing on equipment when acquired, if the Lien is confined
to the property and improvements and the proceeds of the equipment;
 
(d)           Leases or subleases and non-exclusive licenses or sublicenses
granted in the ordinary course of Borrower’s business, if the leases, subleases,
licenses and sublicenses permit granting Bank a security interest; and
 
(e)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (d), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.
 
“Quick Assets” is, on any date, Borrower’s unrestricted cash maintained with
Bank and net billed accounts receivable (but excluding all intercompany and
intracompany accounts receivable between interCLICK and any of its Subsidiaries
(including Desktop)), determined according to GAAP.
 
 
25

--------------------------------------------------------------------------------

 
 
“Reconciliation Period” is each calendar month.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” is each of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
 
“Settlement Date” is defined in Section 2.1.3.
 
“Streamline Facility Eligible” means, as of any day during any Subject Month,
Borrower has provided evidence to Bank that it had an Adjusted Quick Ratio of at
least 1.25 to 1.0 as of the last day of the applicable Testing Month.
 
“Subject Month” is the month which is two (2) calendar months after any Testing
Month.
 
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
 
“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50.0%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled directly or indirectly
by such Person or one or more of Affiliates of such Person.
 
“Testing Month” is any month with respect to which Bank has tested Borrower’s
Adjusted Quick Ratio in order to determine whether Borrower is Streamline
Facility Eligible.
 
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.
 
[signature page follows]
 
 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
BORROWER:
   
INTERCLICK, INC.
   
By:
/s/ Michael Mathews
Name: 
Michael Mathews
Title:
Chief Executive Officer
   
DESKTOP ACQUISITION SUB, INC.
   
By:
/s/ Michael Mathews
Name:
Michael Mathews
Title:
Chief Executive Officer
   
BANK:
   
SILICON VALLEY BANK
   
By:
/s/ Michael McMahon
Name:
Michael McMahon
Title:
Vice President


 
27

--------------------------------------------------------------------------------

 